DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art does not teach or suggest the claimed subject matter. For example, Shoji (US 7,564,600 B2) lacks 
a controller configured to perform: controlling the sheet feed roller to feed the document supported on the sheet feed tray, controlling the conveyor to convey the fed document to the reading position, controlling the image sensor to read the image of the document at the reading 30position, and controlling the sheet discharge unit to discharge the read document to the sheet discharge tray; in response to detecting, by the sheet feed sensor, a state change from the first state to the second state, moving the movable plate upward until the sheet feed 23roller changes from the second state to the first state; after moving the movable plate, controlling the distance sensor to detect the document distance; and moving the sheet discharge unit vertically based on the detected 5document distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653